     Case 1:14-md-02542-VSB-SLC Document 1079
                                         1072 Filed 07/31/20
                                                    07/22/20 Page 1 of 2




                                          D: +1 202 974 1920
                                           gcary@cgsh.com




                                           July 22, 2020
VIA ECF
Hon. Vernon S. Broderick
Thurgood Marshall United States Courthouse                                      7/23/2020
40 Foley Square                                                   The parties are directed to file a letter on the docket
New York, NY 10007                                                with the case numbers of the Indirect Purchaser cases
                                                                  to which this order applies.
Hon. Sarah L. Cave
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007
       Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Joint Letter-Motion for Immediate Stay of Indirect Purchaser Actions

Your Honors:
       Indirect Purchaser Plaintiffs (“IPPs”) and Defendant Keurig Green Mountain, Inc.
(“Keurig”), through their undersigned counsel, hereby notify the Court that they have reached an
agreement to settle. The IPPs and Keurig will be drafting a Stipulation of Settlement in the next
few weeks and expect that appropriate papers will be presented to the Court seeking preliminary
approval of a class settlement in due course.
        Based on the foregoing, IPPs and Keurig respectfully request that the matter be stayed as
to the Indirect Purchaser cases and that all deadlines be vacated as to those cases. This settlement
does not impact the schedule for the other four cases in this multi-district litigation.
   Case 1:14-md-02542-VSB-SLC Document 1079
                                       1072 Filed 07/31/20
                                                  07/22/20 Page 2 of 2



                                  Respectfully submitted,

Buchanan Ingersoll & Rooney Cleary Gottlieb Steen &           Cleary Gottlieb Steen &
PC                          Hamilton LLP                      Hamilton LLP

/s/ Wendelynne J. Newton       /s/ Leah Brannon               /s/ George S. Cary
By: Wendelynne J. Newton       By: Leah Brannon               By: George S. Cary

Attorneys for Defendant Keurig Green Mountain, Inc., f/k/a Green Mountain Coffee Roasters,
                      Inc., and as successor to Keurig, Incorporated

Kaplan Fox & Kilsheimer        Pearson, Simon & Warshaw,      Wolf Haldenstein Adler
LLP                            LLP                            Freeman & Herz LLP

/s/ Robert N. Kaplan           /s/ Clifford H. Pearson        /s/ Mark C. Rifkin
By: Robert N. Kaplan           By: Clifford H. Pearson        By: Mark C. Rifkin

  Attorneys for Indirect Purchaser Plaintiffs and Interim Co-Lead Counsel for the Proposed
                                  Indirect Purchaser Class
